Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Corrected Notice of Allowability

The previous NOA mailed on 8/11/2021 is withdrawn and the instant Office Action replaces that one. Thus, the instant Office action is in response to their amendment of 6/8/2021.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (means for”) or another linking word or phrase, such as “configured to” or “so that”; the following is a list of non-structural generic placeholders that may invoke 35 U.S.C. 112(f): "mechanism for," "module for," "device for," "unit for," "component for," "element for," "member for," "apparatus for," "machine for," or "system for.";and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
Claims 1 and 17 recite “a release system for releasing the carrier enabling the lifting system to lift the vehicle”.The three prong tests are:
(A) the claim limitation uses the term “means” or a generic placeholder 
(B) the term “means” is modified by functional language, 
(C) the term “means” is not modified by sufficient structure, material, or acts for performing the claimed function.
Claim limitation “system for releasing” fails the third prong test and thus will not be interpret to invoke 35 USC 112f.  The sufficient structure is “a release system for releasing the carrier enabling the lifting system to lift the vehicle”.
Claims 15 and 16 “communication optimiser” which is interpreted to be the same as means for optimizing communication; which are not modified by sufficient structure, material, or acts for performing the claimed function. Claim limitation “communication optimiser” is going to be interpreted to invoke 35 USC 112f ; andreview of the specification (par. 0031) reveals with “communication optimiser” the system may choose between several available communication routes in the lifting system between individual lifting devices, such as lifting columns. The choice for a specific route can be made by the group controller. Therefore claims and 15 and 16 will be interpreted in this manner to have the above stated structures.

Other Claim Interpretations

Claims 1 and 17 recite the limitation “the clearance system collects payment or debiting data from a user in order to enable a direct coupling of the lifting system to the user after the clearance system receives the payment or debiting data”. Based on par. 0019, the term “direct coupling” is interpreted to be “authorization to perform”. See par. 0019: authorization to perform a number of lifting operations by leasing or renting the lifting system and pay for specific lifting operation.

Claims 15 and 16 recite the limitation “appropriate communication route”. Term “appropriate” in the claims would appear to render the claims indefinite, but specification has some standard for this limitation. Par. 0031 states that “available routes may involve direct communication between the sending lifting device and the intended receiving lifting device. Alternative routes may involve indirect routes via other, intermediate lifting devices … communication in a type of mesh-network communication configuration” and therefore “appropriate communication route” is interpreted in this manner to have the above mentioned structures.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Bojan Popovic on 08/24/2021 and 08/03/2021 (interview summery is attached to this paper).

,                  wherein the clearance system provides the clearance signal in response to at least one of receiving and generating payment instructions.
                   17. (Currently amended) A lifting system for lifting a vehicle comprising one or more lifting devices, each lifting device comprising: an ascent or decent of the carrier;                    a sensor for measuring at least one of [[an]] the ascent or descent of the carrier; and a controller comprising:                               a connection for connecting to the sensor;                                a release system for releasing the carrier enabling the lifting system to lift the vehicle; and                                an input for receiving a clearance signal from a clearance system, wherein the controller is configured to put the lifting system into operation after receipt of the clearance signal by releasing the lifting system,                    wherein the clearance system collects payment or debiting data from a user in order to enable a direct coupling of the lifting system to the user after the clearance system receives the payment or debiting data,                    wherein the sensor comprises an activity sensor configured for providing the controller with information on an actual use of the lifting system,                    wherein the activity sensor is configured to directly or indirectly sense movement of the carrier, and                    wherein the activity sensor enables a direct coupling of a lifting operation for a specific vehicle to a cost associated with using the lifting system based on a load of the specific vehicle,                   wherein the clearance system provides the clearance signal in response to at least one of receiving and generating payment instructions.

 19. (Cancelled)
                 
20. (Currently amended) The lifting system according to claim [[19]] 1, wherein the clearance signal comprises a payment.
Allowable Subject Matter
Claims 1 and 4-18 and 20 are allowed.
Claims 1 and 17 are allowed for disclosing “the activity sensor enables a direct coupling of a lifting operation for a specific vehicle to a cost associated with using the lifting system based on a load of the specific vehicle, wherein the clearance system provides the clearance signal in response to at least one of receiving and generating payment instructions”. These limitations with other claimed limitations in a whole, make the instant invention neither anticipated nor rendered obvious by any of the prior art in record.
The closest prior art to the claimed invention of claims 1 and 17 are Fagan et al. (US Publication No. 2013/0240300), LaFollette et al. (US Publication No. 2006/0052980) and Fenelon et al. (US Publication No. 2004/0034538).
Regarding claim 1, Fagan teaches a lifting system for lifting a vehicle (Figs. 1 and 2; abstract and paragraph 0003) comprising one or more (four) lifting devices, each lifting device comprising: a frame (base 30, post 32) with a carrier (carriage assembly 34) configured for carrying the vehicle (see Fig. 1); a drive (paragraph 0046: hydraulic power system including a hydraulic reservoir 52 and hydraulic pump 54) for driving the carrier (carriage assembly 34) in at least one of an ascent or decent of the carrier (paragraph 0044: vertically raise and lower the carriage assembly 34); a sensor (paragraphs 0071 and 0080: lift height sensors as shown in Fig. 15; par. 0080: sensors of the lift control system can include a height sensor, a pressure sensor, an energy status sensor, a velocity sensor, and/or an actuator position sensor) for measuring at least one of the ascent or descent of the carrier; and a controller (control system 60; paragraph 0071: control processor receives data from sensors; also see 102 in Fig. 6) comprising: a connection for connecting to the sensor (paragraphs 0070-0071: each control processor 102/microcontrollers/microprocessors/102 in Fig. 6 in individual lifting columns receives data from sensors; paragraph 0080: each of the lifts can include a lift control system having one or more sensors and one or more actuators; control microprocessor configured to process information related to the lift control system. The sensors of the lift control system can include a height sensor); a release system for releasing the carrier enabling the lifting system to lift the vehicle (the release system of Fagan includes two systems: physical lockout-tag out system and safety passcode system;physical lockout-tag out system to prevent unauthorized operation of the lift system which includes at least one removable key associated with each lift, wherein insertion or removal of one or more of the keys from one or more of the lifts disables the lift system (par. 0064);  safety passcode system stored in onboard or remote database, a touch screen display to enter the pass code, the touch screen display wirelessly connected to a control system, if pass code is correct the control system activates the lifting system operation (par. 0059));and an input (paragraph 0050: wireless touch screen display 56 shown in Fig. 4 sending raising instructions to the electronic control system 60) for receiving a clearance signal (if passcode matches the stored passcode) from a clearance system (onboard database or remote database); wherein the controller is configured to put the lifting system into operation after receipt of the clearance signal by releasing the lifting system, wherein the clearance system collects data to enable a direct coupling of the lifting system to a user (paragraph 0065: touch screen display programmed to include a pass code screen input section that prompts the operator to enter a pass code prior to operating the lift system 20. The electronic control system 60 can include onboard database, or can have access to a remote database, containing one or more stored authorized pass codes. If a pass code is entered that does not match one of the stored authorized pass codes, the lift system 20 can be rendered inoperable); the sensor comprises an activity sensor (paragraph 0071: pressure, energy use and energy levels and lift velocity) configured for providing the controller with information on an actual use of the lifting system (these energy, velocity and pressure sensors show the lifting system is in operating mode); wherein the activity sensor is configured to directly or indirectly sense movement of the carrier (all velocity sensor, height sensor and actuator sensor in par. 0080 directly or indirectly sense movement of the carrier; note that actuating mechanism is hydraulic and  actuator sensor actually indirectly senses movement of the carrier); but Fagan does not teach the clearance system collecting payments or debiting data from a user in order to enable a direct coupling of the lifting system to the user after the clearance system receives the payment or debiting data and does not teach the activity sensor enables a direct coupling of a lifting operation for a specific vehicle to a cost associated with using the lifting system based on the load of the specific vehicle.
LaFollette teaches an automated weighing service system comprising an input (par. 0045: credit or debit card reader 54) for receiving a clearance signal from a clearance system (par. 0055: preauthorization after using credit or debit card and after entering driver’s billing zip code), the clearance system collecting payments or debiting data from a user in order to enable a direct coupling of the system to the user after the clearance system receives the payment or debiting data (Fig. 9 and entire par. 0055: … “If the card is declined, the transaction may be aborted”); the activity sensor enables a direct coupling of an operation for a specific vehicle (Par. 0046: “user interface key pad 58 is used for the driver to enter information regarding their vehicle, truck, trailer and identification information) “and Fig. 9: driver inputs and confirms information (i.e. company name, tractor#, Trailer#, and commodity)) to a cost associated with using the system based on a weight of the specific vehicle (par. 0002: transaction based on weight); LaFollette further teaches a scale ticket 74 is issued from the printer 60 (par. 0051); in device of LaFollette et al. although the station weighs actual load of the vehicle after the vehicle been fully loaded with fuel (see par. 0004), but does not teach the cost is based on load of the vehicle.
In device of Fenelon et al. the driver is charged based on load of the disposal inside the vehicle, but does not teach the claimed clearance system.
Claims 4-16 and 20 are allowed due to dependency on allowed claim 1.

Regarding claim 17, Fagan teaches a lifting system for lifting a vehicle (Figs. 1 and 2; abstract and paragraph 0003) comprising one or more (four) lifting devices each lifting device comprising: a frame (base 30, post 32) with a carrier (carriage assembly 34) configured for carrying the vehicle (see Fig. 1); a drive (paragraph 0046: hydraulic power system including a hydraulic reservoir 52 and hydraulic pump 54) for driving the carrier (carriage assembly 34) in at least one of the ascent or decent of the carrier (paragraph 0044: vertically raise and lower the carriage assembly 34); a sensor (paragraphs 0071 and 0080: lift height sensor) for measuring at least one of an ascent or descent of the carrier; and a controller (control system 60; paragraph 0071: control processor receives data from sensors; also see 102 in Fig. 6) comprising: a connection for connecting to the sensor (paragraphs 0070-0071: each control processor 102/microcontrollers/microprocessors/102 in Fig. 6 in individual lifting columns receives data from sensors; paragraph 0080: each of the lifts can include a lift control system having one or more sensors and one or more actuators; control microprocessor configured to process information related to the lift control system. The sensors of the lift control system can include a height sensor); a release system for releasing the carrier enabling the lifting system to lift the vehicle(the release system of Fagan includes two systems: physical lockout-tag out system and safety passcode system;physical lockout-tag out system to prevent unauthorized operation of the lift system which includes at least one removable key associated with each lift, wherein insertion or removal of one or more of the keys from one or more of the lifts disables the lift system (par. 0064);  safety passcode system stored in onboard or remote database, a touch screen display to enter the pass code, the touch screen display wirelessly connected to a control system, if pass code is correct the control system activates the lifting system operation (par. 0059)); and an input (paragraph 0050: wireless touch screen display 56 shown in Fig. 4 sending raising instructions to the electronic control system 60) for receiving a clearance signal (if passcode matches the stored passcode) from a clearance system (onboard database or remote database); wherein the controller is configured to put the lifting system into operation after receipt of the clearance signal by releasing the lifting system, wherein the clearance system collects data to enable a direct coupling of the lifting system to a user (paragraph 0065: touch screen display programmed to include a pass code screen input section that prompts the operator to enter a pass code prior to operating the lift system 20. The electronic control system 60 can include onboard database, or can have access to a remote database, containing one or more stored authorized pass codes. If a pass code is entered that does not match one of the stored authorized pass codes, the lift system 20 can be rendered inoperable); the sensor comprises an activity sensor (paragraph 0071: pressure, energy use and energy levels and lift velocity) configured for providing the controller with information on an actual use of the lifting system (these energy, velocity and pressure sensors show the lifting system is in operating mode); wherein the activity sensor is configured to directly or indirectly sense movement of the carrier (all velocity sensor, height sensor and actuator sensor in par. 0080 directly or indirectly sense movement of the carrier; note that actuating mechanism is hydraulic and  actuator sensor actually indirectly senses movement of the carrier); but Fagan does not teach the clearance system collecting payments or debiting data from a user in order to enable a direct coupling of the lifting system to the user after the clearance system receives the payment or debiting data and does not teach the activity sensor enables a direct coupling of a lifting operation for a specific vehicle to  a cost associated with using the lifting system based on the weight of the specific vehicle.
LaFollette teaches an automated weighing service system comprising an input (par. 0045: credit or debit card reader 54) for receiving a clearance signal from a clearance system (par. 0055: preauthorization after using credit or debit card and after entering driver’s billing zip code), the clearance system collecting payments or debiting data from a user in order to enable a direct coupling of the system to the user after the clearance system receives the payment or debiting data (Fig. 9 and entire par. 0055: … “If the card is declined, the transaction may be aborted”); the activity sensor enables a direct coupling of an operation for a specific vehicle (Par. 0046: “user interface key pad 58 is used for the driver to enter information regarding their vehicle, truck, trailer and identification information) “and Fig. 9: driver inputs and confirms information (i.e. company name, tractor#, Trailer#, and commodity)) to a cost associated with using the system based on a weight of the specific vehicle (par. 0002: transaction based on weight); LaFollette further teaches a scale ticket 74 is issued from the printer 60 (par. 0051), but does not teach the cost is based on load of the vehicle.
In device of Fenelon et al. the driver is charged based on load of the disposal inside the vehicle, but does not teach the claimed clearance system.
Claim 18 is allowed due to dependency on allowed claim 17.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHDI H NEJAD whose telephone number is (571)270-0464.  The examiner can normally be reached on Monday-Thursday 5:30am-4:00pm EST.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-  (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAHDI H NEJAD/Examiner, Art Unit 3723